O’Connor, J., dissents in part: I think it is clear that the defendant, Palmer, did not enter- into any conspiracy to defraud anyone. He was appointed in January, 1933, by the governor of the state as Director of Trade and Commerce and continued to act in that capacity until July 1, 1933, when he was appointed Director of Insurance, since which time he has served as Director of Trade and Commerce and also Superintendent of Insurance; that what he did was with the advice and assistance of the Attorney General of the State of Illinois; his sole purpose was to save the defendant Casualty Company for its policyholders and stockholders. The evidence discloses that the Casualty Company was not in a sound financial condition in 1933, at which time the record shows, and the court will take judicial notice of the fact that under the financial condition of the country there was a great depression. Straus v. Chicago Title & Trust Co., 273 Ill. App. 63; Atchison, Topeka & Santa Fe Ry. Co. v. United States, 284 U. S. 248. In my opinion the judgment of the Superior court of Cook county as to Palmer and his surety should he affirmed.